DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 05/10/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 48 recites “a predetermined size”. The originally filed instant disclosure stated [0095] a uniform size. The Examiner notes that a “uniform” size is not necessarily a “predetermined size”. It does not appear that the originally filed disclosure contains support for a “predetermined size”, much less as to what “size” is “predetermined.” Clarification of the claimed subject matter, and amendment, if necessary, is required.

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. 
The 35 USC § 112 rejection is newly applied, and has not been traversed. 

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 32-38, 40-41 and 43-49 are rejected under 35 U.S.C. 103 as being unpatentable over Olschewski et al (US 2008/0200449 A1), in view of Bosch et al (US 2014/0065219 A1).
Olschewski disclosed a method for treating pulmonary arterial [0005 and 0033] hypertension comprising administering, to a subject in need thereof, treprostinil by a dry powder inhaler [claims 1 and 3]. The drug was inhaled in solid formulation, in the form of a powder (15-100 μg) [claim 26, 0041 and 0044].
Olschewski did not disclose an excipient matrix, or a unit dosage, as recited in claim 28.
Bosch disclosed inhalable pharmaceutical compositions [title] for the treatment of pulmonary arterial hypertension [0252]. Methods (e.g., dry milling, [0012, 0036]) for making dry, inhalable composite particles [0036], comprising a pharmaceutically active agent were disclosed, wherein said methods comprised mixing said particles in a matrix (e.g., excipient matrix) of sodium chloride (e.g., reads on the buffer limitation of the instant claim 40), sodium citrate (e.g., reads on a pH modifying agent) [0113], leucine [0236] (e.g., L-leucine disclosed at [0013]), Tween 80 (polysorbate 80) [0237] and trehalose (e.g., reads on a bulking agent) [0239]. 
Bosch’s dry milling method of forming particles referred to milling in at least the substantial absence of liquids. If liquids were present, they were present in such amounts that the contents of the mill retained the characteristics of a dry powder. In some cases, dry milling took place in the complete absence of liquid (e.g., reads on dry powder particles formed from a solution comprising a pH modifying agent and a bulking agent) [0036].
Said compositions were delivered from a dry powder inhaler in unit dosage form (e.g., capsule) [0009-0010, 0018-0019, 0187, 0199, 0259], for content uniformity [0035, 0199].
It would have been prima facie obvious to one of ordinary skill in the art to include sodium chloride, sodium citrate, L-leucine, polysorbate 80 and trehalose within Olschewski, as taught by Bosch. An ordinarily skilled artisan would have been motivated to formulate an inhalable particle, for the treatment of pulmonary arterial hypertension [Bosch; 0113, 0236-237, 0239, 0252]. 
It would have been prima facie obvious to one of ordinary skill in the art to include a unit dosage form within the teachings of Olschewski, as taught by Bosch. An ordinarily skilled artisan would have been motivated to ensure content uniformity, thereby enabling accurate and precise delivery of a fixed amount of powder, as taught by Bosch [Bosch; 0009-0010, 0018-0019, 0035, 0199].
The instant claim 28 recites “wherein the dry powder particles are formed from a solution comprising a pH modifying agent and a bulking agent.”
The Examiner notes that “wherein the dry powder particles are formed from a solution comprising a pH modifying agent and a bulking agent” is a product-by-process limitation. Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. 
Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
In the instant case, the originally filed instant disclosure stated [original instant claim 39] that the excipient matrix is formed from a dried solution; the dry powder particles comprised a dried solution of trehalose, leucine, treprostinil, polysorbate, sodium citrate, sodium chloride and water [0031]. The recitation of a “dried solution” is interpreted as a blend (or mixture) of dry ingredients, because “dried” appears to obviate “solution” (e.g., a liquid mixture).
Bosch’s dry milling method of forming particles referred to milling in at least the substantial absence of liquids. If liquids were present, they were present in such amounts that the contents of the mill retained the characteristics of a dry powder. In some cases, dry milling took place in the complete absence of liquid (e.g., reads on dry powder particles formed from a solution comprising a pH modifying agent and a bulking agent) [0036]. 
It is further noted that Bosch’s dry, inhalable particles [0036] comprised mixing said particles in a matrix (e.g., excipient matrix) of sodium chloride, sodium citrate (e.g., reads on a pH modifying agent) [0113], leucine [0236] (e.g., L-leucine disclosed at [0013]), Tween 80 (polysorbate 80) [0237] and trehalose (e.g., reads on a bulking agent) [0239]. 
Bosch’s particles are not considered patentably distinct from the instant particles. As such, the patentability of the instant dry powder does not depend on its method of production, and the Applicant’s limitation regarding the process of preparing the dry powder particles is not patentable, in view of Bosch. MPEP 2113.
Olschewski, in view of Bosch, reads on claims 28, 40-41 and 44.
The instant claim 28 recites treprostinil in a range of 10 µg to 350 µg.
The instant claim 32 recites treprostinil in a range of 10 µg to 220 µg.
Olschewski taught treprostinil at 15-100 μg.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
The instant claim 33 recites 2.5 mg to 15 mg of dry powder particle.
The instant claim 34 recites greater than or equal to 15 mg of dry powder particle.
Bosch taught dry powder particles in the range of about 1 to about 20 mg [0199]. The motivation to combine Bosch with Olschewski was previously discussed. A prima facie case of obviousness exists because of overlap, as discussed above.
The instant claim 35 recites 0.53 % treprostinil.
The instant claim 36 recites 1.06 % treprostinil.
The instant claim 46 recites 0.5 % treprostinil and 10 µg to 220 µg treprostinil.
The instant claim 47 recites 1 % treprostinil and 10 µg to 220 µg treprostinil.
Bosch taught active agents at 0.1-5 % [0190]. An ordinarily skilled artisan would have included, within Olschewski, active agents at 0.1-5 %, motivated by the desire to formulate the particle, as taught by Bosch. Furthermore, Olschewski taught treprostinil administered at 15-100 μg, as discussed. A prima facie case of obviousness exists because of overlap, as discussed above.
The instant claim 37 recites a MMAD from 1 µm to 5 µm.
The instant claim 38 recites a MMAD of 3 µm or less.
Bosch taught a MMAD of 1 µm to 10 µm [0009-0010], to ensure commercially viable particle uniformity [0015, 0049-0050, 0206]. An ordinarily skilled artisan would have included, within Olschewski, a MMAD of 1 µm to 10 µm, motivated by the desire to ensure commercially viable particle uniformity, as taught by Bosch. A prima facie case of obviousness exists because of overlap, as discussed above.
The instant claim 43 recites a closeable container having a cap. Bosch taught capsules packaged into blister packs formed from aluminum foil laminates at the top and bottom [0199, 0259]. As previously discussed, it is prima facie obvious to combine Bosch with Olchewski, motivated by the desire to form a commercially viable fixed unit dose.
The instant claim 45 is rendered prima facie obvious because Olchewski taught treprostinil administered in a limited number of breaths, for example, 1-2 breaths [0045].
Regarding claim 48, Olschewski was not specific a predetermined size, as instantly recited. Nevertheless, Bosch taught that [0151] the key aspect required of the pharmaceutically active agent is that it is small enough to be uniformly distributed throughout the composite material, even after the composite particle size has been reduced to an inhalable size. It is also noted that Bosch taught [0175] that, in the inhalation process, those particles in the correct size range will flow down into the lungs. In the instant case, Bosch’s “inhalable size” and “correct size range” reads on the instantly claimed “predetermined size.”
It is prima facie obvious to one of ordinary skill in the art to include, within Olschewski, an inhalable size in the correct range (e.g., a predetermined size) to allow flow into the lungs, as taught by Bosch. The ordinarily skilled artisan would be motivated to formulate an inhalable particle for the treatment of pulmonary arterial hypertension [Bosch; 0113, 0151, 0236-237, 0239, 0252]. 
Regarding claim 49, Olschewski was not specific a uniform shape, as instantly recited.
The originally filed disclosure [0075] stated that polysorbate 80 was instantly selected based upon functional requirements, where polysorbate 80 facilitates particle manufacturing and leads to uniform particle morphology.
Bosch taught that the milling aid and the millable grinding matrix includes polysorbate 80 (Tween 80) [0014, 0105-113, 0123-0125, 0127]. It is noted that Tween 80 was also taught as a facilitating agent [0132, 0237].
It appears that the compositions of the instant claims (dry powders comprising polysorbate 80) and those of the prior art (dry powders comprising polysorbate) would reasonably be expected to have substantially the same physical and chemical properties (uniform particle shape). This is because the instant disclosure stated that polysorbate 80 facilitated particle manufacturing and led to uniform particle morphology. And, Bosch taught polysorbate 80: as a milling aid, as within the millable grinding matrix, and as a facilitating aid.
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (polysorbate 80) and its properties (facilitation in forming particles with uniform morphology (i.e., shape)) are inseparable. If the prior art teaches the identical chemical compounds (dry particles comprising polysorbate 80), then properties (uniform shape) that the Applicant discloses and/or claims are necessarily present (see MPEP 2112).

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.
Applicant argued that Olschewski, in combination with Bosch, fails to disclose, teach or suggest the newly recited instant limitation of a “solution comprising a pH modifying agent and a bulking agent.” 
The Examiner disagrees. The recitation of “wherein the dry powder particles are formed from a solution comprising a pH modifying agent and a bulking agent” is a product-by-process limitation. Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. 
Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
In the instant case, the originally filed instant disclosure stated [original instant claim 39] that the excipient matrix is formed from a “dried solution”; the dry powder particles comprised a dried solution of trehalose, leucine, treprostinil, polysorbate, sodium citrate, sodium chloride and water [0031]. The recitation of a “dried solution” is interpreted as a blend (or mixture) of dry ingredients, because “dried” appears to obviate “solution” (e.g., a liquid mixture).
Meanwhile, Bosch’s dry milling method of forming particles referred to milling in at least the substantial absence of liquids. If liquids were present, they were present in such amounts that the contents of the mill retained the characteristics of a dry powder. In some cases, dry milling took place in the complete absence of liquid (e.g., reads on dry powder particles formed from a solution comprising a pH modifying agent and a bulking agent) [0036]. It is further noted that Bosch’s dry, inhalable particles [0036] comprised mixing said particles in a matrix (e.g., excipient matrix) of sodium chloride, sodium citrate (e.g., reads on a pH modifying agent) [0113], leucine [0236] (e.g., L-leucine disclosed at [0013]), Tween 80 (polysorbate 80) [0237] and trehalose (e.g., reads on a bulking agent) [0239]. 
Bosch’s particles are not considered patentably distinct from the instant particles. As such, the patentability of the instant dry powder does not depend on its method of production, and the Applicant’s limitation regarding the process of preparing the dry powder particles is not patentable, in view of Bosch. MPEP 2113.

Applicant argued that there is no need to modify Olschewski with the excipients of Bosch to formulate an inhalable particle, for the treatment of pulmonary arterial hypertension. Applicant argued impermissible hindsight in the combination of Bosch with Olschewski.
The Examiner disagrees, and notes that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See MPEP 2145. 
As Bosch disclosed [0006, 0029, 0199, 0254] that the inclusion of excipients is a critical parameter for successfully delivering therapeutic or pharmaceutical agents by dry powder inhalation, where excipients ensure content uniformity, flowability and the accurate delivery of dose, the ordinarily skilled artisan would be motivated to include the teachings of Bosch within those of Olschewski, in order to formulate an inhalable particle for the delivery of therapeutics, in the treatment of pulmonary arterial hypertension. Furthermore, the skilled artisan would be motivated to ensure content uniformity, flowability and the accurate delivery of dose, as taught by Bosch.

Applicant argued that Bosch taught that the excipient is a crystalline millable grinding matrix combined with the active through a milling process; Bosch does not teach or suggest that the particles comprising the excipients can be formed from a solution, as claimed.
The Examiner responds that the Applicant’s Specification disclosed a matrix formed from a “dried solution” [originally filed claim 39], suggesting that the matrix is a blend of dried ingredients. The recitation of a “dried solution” is interpreted as a blend (or mixture) of dry ingredients, because “dried” appears to obviate “solution” (e.g., a liquid mixture).
Bosch’s “dry mill” or variations, such as “dry milling”, refer to milling in at least the substantial absence of liquids. If liquids were present, they were present in such amounts that the contents of the mill retained the characteristics of a dry powder. In some cases, dry milling took place in the complete absence of liquid [Bosch: 0036]. 
Bosch is not considered patentably distinct from the instant Invention, and the 35 USC § 103 rejection, in view of Bosch, is maintained.

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Olschewski et al (US 2008/0200449 A1), in view of Bosch et al (US 2014/0065219 A1) and further in view of Malhotra et al (USP 8,522,775 B2).
The 35 U.S.C. 103 rejection over Olschewski and Bosch was previously discussed. 
Although Olschewski and Bosch taught dry powder inhalers, the combined teachings of the art were not specific a body and moveable mouthpiece, as recited in claim 29; a rotatable mouthpiece, as recited in claim 30; a moveable component configured to open the dosage unit to allow release of the medicament, as recited in claim 31.
Malhotra taught [abstract; col 7, lines 3-32; col 10, lines 45-55; col 11, lines 4-39] a dry powder inhaler device for inhalation of a medicament (e.g., dry powder medicament, at col 3, line 53]) from a pierceable capsule (e.g., dosage unit), comprising a housing (e.g., a lower body, taught at [col 7, line 4]) for receiving a medicament, capsule; piercing means suitable for piercing (e.g., pins) a medicament capsule; wherein movement of the closure means relative to the housing caused movement of the piercing means (e.g., moveable component configured to open the dosage unit), and wherein the device comprised an air inlet and an air outlet defining an inhalation passage there between, the passage comprising one or more vents. 
A mouthpiece was laterally pivoted to the body to rotate about an axis, to thereby open and close the outlet of the capsule holder, which received the piercing pins. During use of the inhaler, the mouthpiece rotated to a fully open position in order to insert a capsule into the housing, and then rotated to the closed position to close the housing, and position the mouthpiece correctly for inhalation of medicament from the inhaler device. 
Since the combined Olschewski and Bosch taught dry inhaler devices for inhalation of a medicament, it would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of the art, the teachings of Malhotra. An ordinarily skilled artisan would have been motivated to enable correct inhalation of medicament from the inhaler device, as taught by Malhotra [Malhotra; abstract; col 7, lines 3-32; col 10, lines 45-55; col 11, lines 4-39]. 

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.
Applicant argued that claims 29-31 are patentable based on dependency.
The Examiner disagrees. Patentable subject matter has not been identified in the present application. No claims are allowed. The 35 USC § 103 rejection over Olschewski, Bosch and Malhotra is maintained.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Olschewski et al (US 2008/0200449 A1), in view of Bosch et al (US 2014/0065219 A1) and further in view of Zisman et al (US 2016/0235742 A1).
The 35 U.S.C. 103 rejection over Olschewski and Bosch was previously discussed. 
Although Olschewski and Bosch taught dry powder formulations, as discussed, the combined teachings of the art were silent a moisture content, as recited in claim 42.
Zisman taught dry powder formulations, for pulmonary arterial hypertension [0025], having a moisture content below about 5 % by water weight [0050, 0053].
An ordinarily skilled artisan would have been motivated to formulate the dried particle of the combined teachings of Olschewski and Bosch with a moisture content below about 5 % by water weight, as taught by Zisman [Zisman, 0050 and 0053]. The skilled artisan would have been motivated to form the dried powder, as taught by Zisman.
The instant claim 42 recites powders dried to less than 5 percent water content.
Zisman taught powders having a moisture content below about 5 % by water weight. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.
Applicant argued that claim 42 is patentable based on dependency.
The Examiner disagrees. Patentable subject matter has not been identified in the present application. No claims are allowed. The 35 USC § 103 rejection over Olschewski, Bosch and Zisman is maintained.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28, 32-38, 40-41 and 43-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,376,525, in view of Bosch et al (US 2014/0065219 A1), Malhotra et al (USP 8,522,775 B2) and Zisman et al (US 2016/0235742 A1). 
Claims 28, 32-38, 40-41 and 43-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,716,793, in view of Bosch et al (US 2014/0065219 A1), Malhotra et al (USP 8,522,775 B2) and Zisman et al (US 2016/0235742 A1). 
Claims 28, 32-38, 40-41 and 43-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,898,494, in view of Bosch et al (US 2014/0065219 A1), Malhotra et al (USP 8,522,775 B2) and Zisman et al (US 2016/0235742 A1). 
Claims 28, 32-38, 40-41 and 43-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/486,721, in view of Bosch et al (US 2014/0065219 A1), Malhotra et al (USP 8,522,775 B2) and Zisman et al (US 2016/0235742 A1). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 28, 32-38, 40-41 and 43-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-67 of copending Application No. 17/104,348, in view of Bosch et al (US 2014/0065219 A1), Malhotra et al (USP 8,522,775 B2) and Zisman et al (US 2016/0235742 A1). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 28, 32-38, 40-41 and 43-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-47 of copending Application No. 17/390,476, in view of Malhotra et al (USP 8,522,775 B2). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other. The issued and copending claims recite all of the features of the instantly recited system except for an excipient matrix, an inhaler comprising moveable parts, and a dried water content. The instant claims require an excipient matrix, an inhaler comprising moveable parts, and a moisture content of less than 5 %. The instant claims also require dry powder particles formed from a solution comprising a pH modifying agent and a bulking agent.
Bosch disclosed inhalable pharmaceutical compositions [title] for the treatment of pulmonary arterial hypertension [0252]. Methods for making inhalable composite particles comprising a pharmaceutically active agent were disclosed, wherein said methods comprised mixing said particles in a matrix of (e.g., excipients) sodium chloride (e.g., reads on pH modifying agent), sodium citrate [0113], leucine [0236] (e.g., L-leucine disclosed at [0013]), Tween 80 (polysorbate 80) [0237] and trehalose (e.g., reads on a bulking agent) [0239]. 
Bosch’s dry milling method of forming particles referred to milling in at least the substantial absence of liquids. If liquids were present, they were present in such amounts that the contents of the mill retained the characteristics of a dry powder. In some case, dry milling took place in the complete absence of liquid (e.g., reads on dry powder particles formed from a solution comprising a pH modifying agent and a bulking agent) [0036].
Malhotra taught [abstract; col 7, lines 3-32; col 10, lines 45-55; col 11, lines 4-39] a dry powder inhaler device for inhalation of a medicament from a pierceable capsule, comprising a housing (e.g., a lower body, taught at [col 7, line 4]) for receiving a medicament, capsule; piercing means suitable for piercing (e.g., pins) a medicament capsule; wherein movement of the closure means relative to the housing caused movement of the piercing means (e.g., moveable component configured to open the dosage unit), and wherein the device comprised an air inlet and an air outlet defining an inhalation passage there between, the passage comprising one or more vents. 
A mouthpiece was laterally pivoted to the body to rotate about an axis, to thereby open and close the outlet of the capsule holder, which received the piercing pins. During use of the inhaler, the mouthpiece is rotated to a fully open position in order to insert a capsule into the housing, and then rotated to the closed position to close the housing and position the mouthpiece correctly for inhalation of medicament from the inhaler device. 
Zisman taught dry powder formulations, for pulmonary arterial hypertension [0025], having a moisture content below about 5 % by water weight [0050, 0053].
It would have been prima facie obvious to one of ordinary skill in the art to have used an excipient matrix and a moisture content below 5 % in the issued and copending formulations. The skilled artisan would have been motivated to form the dried particles.
It would have been prima facie obvious to one of ordinary skill in the art to have used an inhaler with moveable parts, dried particles formed with pH modifying agents, and bulking agents within the issued and copending recitations. The skilled artisan would have been motivated to enable correct inhalation of medicament from the inhaler device.

Claims 28, 32-38, 40-41 and 43-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-47 of copending Application No. 17/390,476, in view of Malhotra et al (USP 8,522,775 B2). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other. The copending claims recite all of the features of the instantly recited system except for an inhaler comprising moveable parts. The instant claims require an inhaler comprising moveable parts, and the said limitation is not recited by the copending claims.
Malhotra taught [abstract; col 7, lines 3-32; col 10, lines 45-55; col 11, lines 4-39] a dry powder inhaler device for inhalation of a medicament from a pierceable capsule, comprising a housing (e.g., a lower body, taught at [col 7, line 4]) for receiving a medicament, capsule; piercing means suitable for piercing (e.g., pins) a medicament capsule; wherein movement of the closure means relative to the housing caused movement of the piercing means (e.g., moveable component configured to open the dosage unit), and wherein the device comprised an air inlet and an air outlet defining an inhalation passage there between, the passage comprising one or more vents. 
A mouthpiece was laterally pivoted to the body to rotate about an axis, to thereby open and close the outlet of the capsule holder, which received the piercing pins. During use of the inhaler, the mouthpiece is rotated to a fully open position in order to insert a capsule into the housing, and then rotated to the closed position to close the housing and position the mouthpiece correctly for inhalation of medicament from the inhaler device. 
It would have been prima facie obvious to one of ordinary skill in the art to have used an inhaler with moveable parts within the copending recitations. The skilled artisan would have been motivated to enable correct inhalation of medicament from the inhaler device.

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
Applicant argued that the issued and copending claims fail to meet all of the limitations of the instant claims.
The Examiner disagrees that the issued and copending claims fail to meet the limitations of the instant claims, in view of Bosch and Zisman. The rejections in view of Bosch, Malhotra and Zisman were previously presented. The nonstatutory double patenting rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612